FILED
                                                             NOVEMBER 30, 2021
                                                          In the Office of the Clerk of Court
                                                         WA State Court of Appeals, Division III




         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

In the Matter of the Personal Restraint of:   )          No. 37035-6-III
                                              )
DALLAS JOHN PAUL LANGE,                       )
                                              )          UNPUBLISHED OPINION
                     Petitioner.              )
                                              )

       LAWRENCE-BERREY, J. — Dallas Lange seeks relief from his conviction and

sentence. He argues his constitutional right to a public trial was violated when a

corrections officer prevented his mother and her friend from entering the courtroom

during voir dire. Because the officer did not prevent the women from entering the

courtroom, we dismiss his personal restraint petition.

                                          FACTS

       A jury convicted Dallas Lange of first degree assault and the trial court thereafter

entered a judgment of conviction and sentence. In this personal restraint petition, Mr.

Lange argues his public trial right was denied when a corrections officer prevented his

mother, Janice Dougherty, and her friend, Violet Van Meter, from entering the courtroom

during voir dire.
No. 37035-6-III
PRP of Lange


       The State responded by including a report from Corrections Officer Edgar Vega.

Officer Vega provides courtroom security for Klickitat County Superior Court. He

denied that he had prevented the women from entering the courtroom.

       We transferred Mr. Lange’s petition to Klickitat County Superior Court for a

reference hearing in accordance with RAP 16.12. See Order Transferring Appeal to

Superior Ct. for Reference Hr’g, State v. Lange, No. 36501-8-III (Wash. Ct. App. Mar.

31, 2021).

       Ms. Dougherty, Ms. Van Meter, and Officer Vega testified at the reference

hearing. After hearing their testimonies, the court entered findings of fact, which we now

summarize:

       Several prosecutors, defense attorneys, and defendants were in the courtroom

deciding which case, among several, would proceed to trial that day. Ms. Dougherty and

Ms. Van Meter were in the courtroom. After some time, it was decided that Mr. Lange’s

case would be heard. The trial court took a recess and the two women left the courtroom.

       By the time the two women returned, prospective jurors had been summoned to the

courtroom and it appeared to Ms. Dougherty that the jurors were sitting in all of the

available courtroom seats. Officer Vega told both women that there were no available




                                             2
No. 37035-6-III
PRP of Lange


seats in the courtroom and that the jurors were watching a video on jury service. He

offered to alert them when seating became available.

       Ms. Dougherty did not ask about standing in the courtroom. She testified she did

not think she was physically capable of standing for an extended period while the jury

selection process was underway. Officer Vega neither encouraged nor prohibited the

women from standing in the back of the courtroom during jury selection nor did he ever

remove them from the courtroom.

       The two women returned to the courtroom after lunch and were able to observe the

trial from opening statements through sentencing.

                                         ANALYSIS

       VIOLATION OF THE RIGHT TO PUBLIC TRIAL

       Mr. Lange contends that the court effectively closed the courtroom when Officer

Vega told Ms. Dougherty and Ms. Van Meter there was no seating inside, thereby

violating his right to public trial. We disagree.

       Under the Sixth Amendment to the United States Constitution, a criminal

defendant has a right to a public trial that extends to the voir dire of prospective jurors.

Presley v. Georgia, 558 U.S. 209, 213, 130 S. Ct. 721, 175 L. Ed. 2d 675 (2010). That

right “may give way in certain cases to other rights or interests” necessitating a courtroom


                                               3
No. 37035-6-III
PRP of Lange


closure, but “[s]uch circumstances will be rare . . . .” Waller v. Georgia, 467 U.S. 39, 45,

104 S. Ct. 2210, 81 L. Ed. 2d 31 (1984). Whether the right to a public trial has been

violated is a question of law reviewed de novo. State v. Sublett, 176 Wn.2d 58, 70, 292

P.3d 715 (2012).

       Our Supreme Court has “enumerated five criteria that a trial court must consider

on the record in order to close trial proceedings to the public.” State v. Wise, 176 Wn.2d

1, 10, 288 P.3d 1113 (2012). The criteria are:

               1. The proponent of closure or sealing must make some showing [of
       a compelling interest], and where that need is based on a right other than an
       accused’s right to a fair trial, the proponent must show a “serious and
       imminent threat” to that right.
               2. Anyone present when the closure motion is made must be given
       an opportunity to object to the closure.
               3. The proposed method for curtailing open access must be the least
       restrictive means available for protecting the threatened interests.
               4. The court must weigh the competing interests of the proponent of
       closure and the public.
               5. The order must be no broader in its application or duration than
       necessary to serve its purpose.

State v. Bone-Club, 128 Wn.2d 254, 258-59, 906 P.2d 325 (1995) (alteration in original)

(quoting Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 210-11, 848

P.2d 1258 (1993)).

       Before determining whether a closure was proper in light of countervailing rights

or interests, however, we must determine whether there was a closure. See Sublett, 176

                                              4
No. 37035-6-III
PRP of Lange


Wn.2d at 71. The defendant bears the burden to show that the courtroom was closed to

the public. See State v. Njonge, 181 Wn.2d 546, 556, 334 P.3d 1068 (2014). A

courtroom closure “occurs when the courtroom is completely and purposefully closed to

spectators so that no one may enter and no one may leave.” State v. Lormor, 172 Wn.2d

85, 93, 257 P.3d 624 (2011).

       The purposeful exclusion of particular persons does not by itself constitute a

courtroom closure. In Lormor, the trial court excluded the defendant’s daughter from the

courtroom before trial. 172 Wn.2d at 88. The daughter was not yet four years old and

required a ventilator to breathe. Id. The court determined that given the noise from the

ventilator, the daughter’s need to audibly express herself for assistance, and her likely

lack of understanding of the proceedings, she would be an inappropriate distraction.

Id. at 88-89. On appeal, Lormor argued this exclusion violated his right to a public trial.

Id. at 90.

       The Supreme Court held that Lormor’s public trial right was not implicated

because there was no closure of the courtroom. Id. at 93. In arriving at this conclusion,

the Court noted that while it was unclear “whether there were any other observers in the

courtroom, what is clear is that only one person was excluded, and there was no general

prohibition for spectators or any other exclusion of the public.” Id. at 92.


                                              5
No. 37035-6-III
PRP of Lange


       A courtroom that is too full to admit more spectators is not closed by virtue of the

fact that it is at capacity. In Njonge, the court told courtroom observers during pretrial

proceedings that during the next day’s jury selection process, everyone was welcome to

watch but “‘[t]he chance of all you being able to be here and observe are slim to none’”

due to space constraints in the courtroom. 181 Wn.2d at 550. Despite there being no

room for them to observe during jury selection, some family members of the victim

waited at the courthouse for seats to become available in the courtroom. Id. at 551. After

some jurors were excused in the morning, the bailiff informed the waiting family

members of the available seats and they entered the courtroom after lunch to observe the

remainder of voir dire. Id. On appeal, Njonge argued that the exclusion of observers

during the morning portion of voir dire violated his right to a public trial. Id. at 555-56.

       The Supreme Court rejected this argument, finding that the record did not establish

that a courtroom closure occurred. Id. at 559. It noted that “[t]he only thing that is

certain from the record is that there were space limitations in the courtroom. But the size

of a courtroom alone cannot effect a closure.” Id. at 557.

       Here, Mr. Lange fails to demonstrate that the courtroom was either completely or

purposefully closed to spectators during his trial. As an initial matter, the trial judge did

nothing to exclude any member of the public. Even if we impute Officer Vega’s actions


                                              6
No. 37035-6-111
PRPofLange


to the court, however, they do not rise to the level of a courtroom closure. In the

reference hearing, the court found that Officer Vega did not remove the women from the

courtroom. While he did not encourage them to enter the courtroom and stand in the

back, neither did he deny them entry to the courtroom or otherwise discourage them from

entering and standing in the courtroom. As in Lormor and Njonge, there was no general

prohibition on spectators or exclusion of the public. All Mr. Lange has shown is that

there was insufficient seating for everyone who wanted to be in the courtroom. As our

Supreme Court made clear in Njonge, that alone is not enough to demonstrate that a

courtroom is closed. Because Mr. Lange has failed to establish a courtroom closure that

implicates his right to a public trial, we dismiss his personal restraint petition.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.




WE CONCUR:




                      ' CT
                11
Pennell, C.J.
                  ~


                         -.                 Siddoway, J.



                                               7